ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that ARTHUR V. COOPER, of HILO, HAWAII, who was admitted to the bar of this State in 1977, and who was temporarily suspended from practice on August 27, 1992, and who remains suspended at this time, be suspended from the practice of law for a period of three years based on respondent’s guilty plea to one count of bank fraud, in violation of 18 U.S.C.A 1344, and one count of aiding and abetting income tax evasion, in violation of 26 U.S.C.A 7201 and 18 U.S.C.A. 2;
And the Disciplinary Review Board further recommending that prior to reinstatement respondent provide a psychiatric report attesting to his fitness to practice law and that on restoration respondent be barred from practicing law as a sole practitioner;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and respondent is suspended from the practice for a period of three years, retroactive to August 26, 1992, and until the further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said ARTHUR V. COOPER as an attorney at law of the State of New Jersey; and it is further
*232ORDERED that ARTHUR V. COOPER be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that ARTHUR V. COOPER reimburse the Disciplinary Oversight Committee for appropriate administrative costs, and it is further
ORDERED that prior to submitting a petition for restoration, respondent provide a psychiatric report attesting to his fitness to practice law, and it is further
ORDERED that on restoration to practice respondent not practice law as a sole practitioner, until further Order of the Court.